Citation Nr: 1024008	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-39 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for a service-
connected right knee disability, rated as noncompensable 
prior to March 24, 2009, and 40 percent disabling from that 
date.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

4.  Entitlement to a temporary total rating for convalescence 
based on a June 2009 left knee surgery.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to 
December 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the RO in Philadelphia, 
Pennsylvania that granted service connection and a 
noncompensable rating for a right knee disability.  In a May 
2009 rating decision, the RO granted a higher 40 percent 
rating for the service-connected right knee disability, 
effective March 24, 2009.  A personal hearing was held before 
the undersigned Veterans Law Judge in April 2010.

In a January 2010 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a left knee disability, and 
denied entitlement to a temporary total rating for 
convalescence based on surgery on that knee.  A notice of 
disagreement was received from the Veteran in April 2010.  As 
discussed below, these issues are remanded to the RO for 
issuance of a statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

With respect to the Veteran's claim for a higher initial 
rating for a service-connected right knee disability, by a 
statement dated in May 2008, the Veteran reported private 
treatment for his knee disabilities by Dr. C. "Isrealite," 
Dr. F. Cole, Dr. S. Kahn, and Dr. I. Sacks.  Although 
surgical records from Dr. I. Sachs are on file, it does not 
appear that the RO has made an attempt to obtain all of the 
pertinent medical records identified by the Veteran, as 
required by governing law.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).  The RO should attempt to obtain these records, 
including any pertinent treatment records from Dr. J. Garino, 
and associate them with the file.  Medical records pertaining 
to any ongoing VA treatment should also be obtained.  38 
U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

At his VA examination in March 2009, the Veteran refused to 
undergo a VA X-ray study of his knee, stating that he planned 
to submit private reports of an X-ray study, magnetic 
resonance imaging (MRI) scan, and a bone scan to VA.  The 
claims file contains photocopies of a private X-ray study 
performed in August 2006, and a private MRI scan performed in 
October 2007, and these records were already on file when the 
Veteran made his statements to the VA examiner.  It is 
unclear whether the Veteran has additional pertinent medical 
evidence to submit.  The Veteran is advised that he may 
submit pertinent evidence and/or provide VA with enough 
information to obtain pertinent evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street and if a Veteran 
desires help with his claim he must cooperate with VA's 
efforts to assist him).

At his April 2010 Board hearing, the Veteran stated that he 
has not worked since 2007, and essentially asserted that he 
cannot work because of his service-connected right knee 
disability and his non-service-connected left knee 
disability.  He related that he is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  The Board finds that the Veteran has raised the issue 
of entitlement to a TDIU.  A claim for TDIU is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) 
for the underlying disability(ies).  Such a claim may be 
expressly raised or it may be "reasonably raised by the 
record," and the claim may be filed as a component of an 
initial claim or as a claim for an increased rating for a 
service-connected disability.  If a veteran asserts 
entitlement to a TDIU during the appeal of the initial 
evaluation assigned, such as in the present case, the issue 
is part of the underlying claim for an increased initial 
evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the Veteran has raised the issue of 
entitlement to a TDIU as part of his claim for a higher 
initial rating for the service-connected right knee 
disability.  Although they are listed separately on the title 
page, the issues are not independent and must be adjudicated 
as one claim.  See Rice, 22 Vet. App. at 455.

At his April 2010 Board hearing, the Veteran submitted a 
photocopy of a SSA letter dated in May 2009 which awarded him 
SSA disability benefits.  The medical records supporting the 
SSA decision are not on file and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Finally, with respect to the application to reopen a 
previously denied claim for service connection for a left 
knee disability, the Board notes that in a January 2010 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a left knee disability, and denied entitlement 
to a temporary total rating for convalescence for left knee 
surgery.  A notice of disagreement was received from the 
Veteran in April 2010.  That statement is a timely notice of 
disagreement as to these issues.  

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  These two claims are being remanded 
for issuance of a statement of the case and to give the 
Veteran the opportunity to complete an appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
and his representative with appropriate 
notice regarding the TDIU claim, and with 
respect to an inferred claim for service 
connection for a left knee disability as 
secondary to a service-connected right 
knee disability.

2.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have treated 
him for knee disabilities since January 
1998.  After securing any necessary 
releases, obtain any records which are not 
duplicates of those in the claims file.  
In particular, the RO should attempt to 
obtain private medical records from Dr. C. 
"Isrealite", Dr. F. Cole, Dr. S. Kahn, 
Dr. I. Sachs, and Dr. J. Garino.

3.  The RO/AMC should obtain from the SSA 
the records pertinent to the Veteran's 
claim and/or award of SSA disability 
benefits.  If such records are unavailable 
a notation to that effect should be made 
in the claims file.

4.  After completion of the foregoing, 
schedule the Veteran for appropriate VA 
examination(s) to determine the current 
level of severity of the Veteran's 
service-connected disabilities.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated 
evaluations, studies, and tests deemed to 
be necessary by the examiner should be 
accomplished.

The examiner(s) should describe the 
effects, if any, of the service-connected 
right knee disability, vascular cluster 
headaches, and residuals of a fractured 
right mandible on the Veteran's ability to 
work and provide an opinion as to whether 
it is at least as likely as not that the 
Veteran is unable to secure and follow a 
substantially gainful occupation by reason 
of his service-connected disabilities.

A complete rationale should be provided 
for all opinions expressed.

5.  Issue a statement of the case to the 
Veteran, addressing the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a left knee disability, and 
the issue of entitlement to a temporary 
total rating for convalescence for left 
knee surgery.  The Veteran must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issues be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

6.  After completion of the foregoing, 
readjudicate the appeal for a higher 
initial rating for a right knee 
disability, including schedular, 
extraschedular ratings, and TDIU.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



